Citation Nr: 1041793	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need 
for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from December 1948 to July 1953.

 This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not blind or in a nursing home and, despite 
his disabilities, is able and competent to perform his activities 
of daily living and protect himself from his environment without 
regular assistance from another person.

2.  The Veteran does not have a disability that is rated at 100 
percent.

3.  The Veteran is not housebound; he is not substantially 
confined to his dwelling and the immediate premises nor, is he 
institutionalized.  


CONCLUSION OF LAW

The criteria for a special monthly pension on account of the need 
for aid and attendance of another person or on account of being 
housebound are not met. 38 U.S.C.A. §§ 1131, 1521 (West 2002 & 
Supp.  2010); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated March 2010.  This notice substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, the 
relative duties of VA and the claimant to obtain evidence, and 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In a claim for special monthly pension, the notice requirements 
are the type of evidence needed to substantiate the claim; 
namely, that the Veteran is blind or nearly blind, or in a 
nursing home, or requires the aid of another person in performing 
personal functions required in everyday living, or has a single 
permanent disability evaluated as 100 percent disabling and is 
permanently and substantially confined to his immediate premises.  
The RO provided this notice in the March 2010 letter.

VA has obtained VA treatment records and VA has also assisted the 
appellant in attempts to obtain other evidence, and afforded him 
the opportunity to present written statements and evidence.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006), the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of record 
noted that the current disability could have been caused by the 
in-service injury, and the Board did not find that the veteran's 
lay testimony regarding continuity of symptomatology was not 
credible.  However, the Board points out that this case is 
distinguishable from McLendon with regard to the Veteran's claim 
of entitlement to SMP based on the need for aid and attendance or 
housebound status, such that a VA medical opinion is not 
required.  In this instance, there is no credible evidence of 
record that establishes that the Veteran is blind or in a nursing 
home and, that he requires the regular assistance from another 
person; he is not housebound, or substantially confined to his 
dwelling, or the immediate premises; and, he is not 
institutionalized.  In fact within 6 weeks of the stroke upon 
which he based his claim, he was seen as a walk in patient at the 
VA clinic.  A few weeks later, as a walk in patient he reported 
shoulder pain after carrying a bag with welding boots in it.  The 
evidence of record provides sufficient information to determine 
the Veteran's need for assistance.  

As such, VA is not required to obtain a VA medical opinion in 
order to adjudicate the appellant's claim of entitlement to SMP 
based on the need for aid and attendance or housebound status.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry negligible 
probative weight).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA only has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Analysis

The Veteran seeks a special monthly pension based on the need for 
the aid and attendance of another person on a regular basis and 
on account of being housebound.  Review of the record reveals 
that he is not service-connected for any disability.  Nonservice-
connected pension benefits have been awarded to the Veteran.  His 
nonservice-connected disabilities are all rated as follows:  
bronchial asthma at 60 percent; disc space narrowing, L3-4 at 10 
percent; tinea cruris at 10 percent; bilateral pes planus at 0 
percent; and, urethritis at 0 percent.  His combined nonservice-
connected disability rating for pension purposes is 70 percent.  

A Veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular aid 
and attendance of another person. 38 C.F.R. § 3.351(b) (2010).  A 
Veteran will be considered in need of regular aid and attendance 
if he is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under certain 
criteria in VA regulations.  38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351(c) (2010).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the inability of 
the Veteran to dress or undress himself; to keep himself 
ordinarily clean and presentable; whether he requires frequent 
adjustment of any special prosthetic or orthopedic appliances; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment. 38 C.F.R. § 
3.352(a). 

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.   It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and attendance; 
not that there be a constant need.   Determinations that the 
Veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
Veteran's condition is such that it would require him to be in 
bed.  They must be based on the actual requirements of personal 
assistance from others. 38 C.F.R. § 3.352(a) (2009); Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Increased pension is also payable to a Veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under § 4.17 of this chapter) the Veteran: 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or disabilities.  
The "permanently housebound" requirement is met when the Veteran 
is substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical area 
and it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. 1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) 
(2010).

In December 2009 the Veteran was hospitalized at the Mother 
Francis Hospital after the sudden onset of left sided weakness 
and numbness.  He was coded as a stroke.  While hospitalized the 
weakness gradually improved.  He denied double vision, slurred 
speech, swallowing difficulties, spinning sensations.  It was 
noted that he had occasional shortness of breath when he went 
outside and walked around but that this was not consistent.  
During hospitalization, it was noted that he had normal muscle 
strength bilaterally.  He was well nourished and well developed, 
alert, and oriented.  Upon release it was noted that he was 
distant at times but overall he was getting stronger and had no 
other neurological problems or deficits.  

VAMC clinical records reveal that the veteran was seen in mid 
February 2010, about 6 weeks after his stroke, as a walk in 
patient.  He noted that he was doing well since his recent 
stroke.  He was interested in getting an ECHO through VA as he 
was told he had severe AV (arterial blockage).  The examiner 
noted the Veteran had very little symptoms of AV at the time.  In 
addition there was no mention of any residuals of the recent 
stroke.

In a March 2010 VA clinical notation he reported complaining of 
gas for two weeks.  He also reported some right arm pain after he 
carried some welding boots in a bag two days prior.

These records within three months of the Veteran's stroke reveal 
that he regularly receives VA medical treatment for a variety of 
reasons including heart disease, urological complaints, and other 
conditions.  Rather than show that he is confined to his dwelling 
and the immediate premises, these records show that he is able to 
go to the VA medical facilities on a regular basis.  In February 
2010, it was noted that he used no ambulatory aids and that he 
had normal gait.  

The Veteran is not a patient in a nursing home.  There is also no 
evidence of visual acuity of 5/200 or less, or contraction visual 
field vision of 5 degrees or less.  
Accordingly, a special monthly pension based on residency in a 
nursing home or due to blindness is not warranted.  38 C.F.R. § 
3.351(c)(1) & (2).  The question thus remaining is whether a 
special monthly pension based on the need for aid and attendance 
of another person is warranted.  38 C.F.R. § 3.352(a).

The medical evidence from the VA outpatient treatment records 
shows that the Veteran does not need the aid and attendance of 
another person.  The Board acknowledges the Veteran's belief that 
his symptoms are of such severity as to warrant SMP for aid and 
attendance.  However, SMP is based on his ability to live 
independently as determined by the clinical evidence of record.  
The  medical evidence which reflects his degree of impairment is 
more probative than the Veteran's own assessment.  Despite his 
contentions, the evidence does not reflect that he has 
disabilities which render him unable to feed, bathe, or dress 
himself.  He apparently manages to report to the VAMC as a walk 
in for treatment, and was able to carry heavy welding boots 
around.  Based on the evidence of record, the Veteran does not 
meet the requirements for regular aid and attendance by another 
person as set out in the regulations.  38 C.F.R. §§ 3.351(c), 
3.352.

As to whether the Veteran is housebound, the Veteran does not 
have a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities, and thus does not 
meet the first element for a finding of housebound. 38 C.F.R. § 
3.351(d).  Moreover, he is not substantially confined to his 
dwelling and the immediate premises nor is he institutionalized.  
As noted he manages to report to the VAMC as a walk in for 
treatment, and was obviously not housebound.  

The preponderance of the evidence is against the claim for SMP 
based on the need for aid and attendance or housebound status; 
there is no doubt to be resolved; and entitlement to SMP based on 
the need for aid and attendance or housebound status is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status is denied. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


